Citation Nr: 0335497	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) non-service-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had recognized service from February 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO determined that 
the appellant did not meet the basic eligibility requirements 
for non-service-connected pension benefits.

In his December 2002 substantive appeal, the appellant 
requested an accredited representative to help him prepare 
and present his case.  That same month, the RO wrote to the 
appellant, enclosing a VA Form 21-22, Appointment of Veterans 
Service organization as Claimant's Representative, and 
requesting that he return and complete it if he wished to 
designate a representative.  That form was not received 
thereafter by the RO.  In March 2003, the RO advised the 
appellant that his appeal was being certified to the Board, 
at which time he was advised that he had up to 90 days to 
change or appoint a representative, but again the appellant 
did not respond.  Accordingly, he is unrepresented in this 
case.  


FINDINGS OF FACT

The appellant had service with the Philippine Army from 
February 1943 to April 1946, which included recognized 
guerrilla service from March 1945 to May 1945.


CONCLUSION OF LAW

As a matter of law, the appellant is not eligible for non-
service-connected disability pension benefits.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty- 
to-assist provisions) is not retroactively applicable to pre- 
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment. 
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date." 66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment..  In this regard, see VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file in this matter, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that this case turns upon a legal 
matter, and that medical records and examination reports are 
not pertinent to the Board's decision.  By virtue of the 
statement of the case, as well as informational 
correspondence provided by the RO, the appellant has been 
given notice of the evidence necessary to substantiate his 
claim for basic eligibility under the law for non-service 
connected VA pension benefits.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  Moreover, VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R § 3.159(d) (2003)).

In the present case, therefore, the RO's action in developing 
the claim was sufficient, since the RO accepted the 
appellant's assertion as to the nature and duration of his 
active service, and the matter turns upon legal provisions of 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to 
evidentiary development requirements where additional 
pertinent facts might be developed in the claim).

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Pertinent Law and Regulations

A non-service-connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non- 
service connected disabilities which are not the result of 
his own willful misconduct, and who satisfies certain income 
and net worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3(a)(3).  A "veteran" is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
Service as a guerrilla under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c), (d)(1). Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to the service department 
was erroneous, e.g., a misspelled name, VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

III.  Legal analysis

In March 2002, the appellant filed a claim for non-service-
connected disability pension benefits.  On his completed VA 
Form 21-526, he provided information as to his military 
service, indicating that he had active service from December 
1940 to April 1946.  He contends that such service should 
confer upon him legal entitlement to non-service-connected 
disability pension benefits. 

In this case, service dates were verified by the service 
department in June 1976, and showed that the veteran had 
missing status from February 1943 to March 1945; recognized 
guerrilla service from March 1945 to May 1945, and regular 
Philippine Army service from May 1945 to April 1946.  This 
finding is binding on VA.  See Doran, Soria, supra.  

The Board recognizes that the appellant has asserted that he 
enlisted with USAFFE in December 1941 and was discharged in 
April 1946.  In support of his claim, the appellant has 
submitted "certifications" from the Philippine Army, which 
he contends certifies his service with the Philippine forces 
from December 1941 to April 1946.  Initially, the Board notes 
that the Philippine government has its own laws and 
regulations, which permit recognition of military service for 
purposes of that nation's benefits, which is not recognized 
by the U.S. Armed Forces for VA benefits.  The documents 
submitted by the appellant fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service for VA 
benefits purposes, as they are not official documents from 
the appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the appellant's service for the purpose of receiving VA 
benefits.  

Moreover, in this case, even if the Philippine Army documents 
validly showed recognized service from December 1941 to April 
1946, that period of service would still fail to render him 
eligible for non-service-connected pension benefits.  Service 
before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerrilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
non-service-connected disability pension benefits.  38 
U.S.C.A. § 107(a); see also Fonseca v. Derwinski, 2 Vet. App. 
54, 55 (1992).

In light of the dates of the appellant's verified service, 
the Board notes that his service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to non-service-connected disability pension.  38 
U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. §§ 3.1(d), 3.3(a)(3).  
Thus, the appellant has no basic eligibility for VA non-
service-connected pension benefits.  For this reason, the 
appellant's claim of entitlement to VA pension benefits must 
be denied as a matter of law.  See Sabonis v. Brown, supra.

The above determination is not intended to reflect negatively 
on the quality or duration of the appellant's service.  As a 
final point of information, if an individual believes there 
is a reason to dispute the report of the service department, 
the proper course for that claimant is to pursue such 
disagreement with the service department, not VA.  See 
Sarmiento v. Brown, supra.  Under the present evidentiary 
record, however, basic eligibility for non-service-connected 
pension benefits must be denied, as a matter of law.


ORDER

Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



